UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): May 28, 2013 ACCURIDE CORPORATION (Exact Name of Registrant as Specified in Charter) Delaware 001-32483 61-1109077 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 7140 Office Circle, Evansville, IN (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (812) 962-5000 Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c) Item 5.02.Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. As previously announced, Benjamin C. Duster, IV and Stephen S. Ledoux ended their terms as directors of Accuride Corporation (the “Company”) on May 28, 2013, the date of the Company’s Annual Meeting of Stockholders. Item 5.07.Submission of Matters to a Vote of Security Holders The Company held its Annual Meeting of Stockholders on May 28, 2013. The stockholders considered four proposals.The proposals are described in the Company’s definitive proxy statement filed with the Securities and Exchange Commission on April 22, 2013. Proposal 1: Election of seven (7) directors to hold office until the 2014 Annual Meeting: Votes For Votes Withheld Robin J. Adams Keith E. Busse Richard F. Dauch Robert E. Davis Lewis M. Kling John W. Risner James R. Rulseh Broker Non-Votes: 4,600,101 shares for each director. All of the foregoing candidates were elected and each received affirmative votes from more than a majority of the shares outstanding. Proposal 2: The vote on a proposal to ratify the selection of Deloitte & Touche LLP as the Company’s independent registered public accounting firm for the 2013 fiscal year was as follows: For Against Abstain Broker Non-Votes 0 The foregoing proposal was approved. Proposal 3: The vote on the approval of the Amended and Restated Rights Agreement was as follows: For Against Abstain Broker Non-Votes The foregoing proposal was approved. - 2 - Proposal 4: The advisory vote on the compensation of the Company’s executive officers was as follows: For Against Abstain Broker Non-Votes The foregoing proposal was approved. - 3 - SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ACCURIDE CORPORATION Date:May 29, 2013 /s/ Stephen A. Martin Stephen A. Martin Senior Vice President / General Counsel
